Name: Commission Regulation (EU) NoÃ 364/2011 of 13Ã April 2011 amending Annex I to Commission Regulation (EC) NoÃ 798/2008 and amending Commission Regulation (EC) NoÃ 1291/2008 as regards a control programme for Salmonella in certain poultry and eggs in Croatia in accordance with Regulation (EC) NoÃ 2160/2003 of the European Parliament and of the Council and correcting Commission Regulations (EU) NoÃ 925/2010 and (EU) NoÃ 955/2010 Text with EEA relevance
 Type: Regulation
 Subject Matter: animal product;  agricultural activity;  health;  Europe;  agricultural policy
 Date Published: nan

 14.4.2011 EN Official Journal of the European Union L 100/30 COMMISSION REGULATION (EU) No 364/2011 of 13 April 2011 amending Annex I to Commission Regulation (EC) No 798/2008 and amending Commission Regulation (EC) No 1291/2008 as regards a control programme for Salmonella in certain poultry and eggs in Croatia in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and correcting Commission Regulations (EU) No 925/2010 and (EU) No 955/2010 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 9(2)(b) thereof, Having regard to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of Salmonella and other specified food-borne zoonotic agents (2), and in particular Article 10(2) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (3), and in particular Articles 23(1) and 26(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (4) lays down the veterinary certification requirements for imports into and transit through the Union of those commodities. It provides that the commodities covered by that Regulation are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) The definition of eggs set out in point 5.1 of Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (5) does not include cooked eggs while the definition of egg products set out in point 7.3 of Annex I to that Regulation covers cooked eggs. Therefore, the appropriate Harmonised System (HS) code of the World Customs Organisation for cooked eggs, namely 04.07, should also be referred to in the model veterinary certificate for egg products set out in Part 2 of Annex I to Regulation (EC) No 798/2008. (3) Where egg products covered by HS code 04.07 originating from an area under animal health restrictions are imported into the Union, it is necessary that those products have been subjected to an appropriate treatment for the inactivation of disease agents. For that purpose, certain treatments for egg products recommended in the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) as standards for international trade should be taken into account and be included in the Animal health attestation in Part II of the model veterinary certificate for egg products. (4) The model veterinary certificate for egg products set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (5) Regulation (EC) No 2160/2003 lays down rules for the control of Salmonella in different poultry populations in the Union. It provides that admission to or retention on the lists of third countries provided for in Union legislation, for the relevant species or category, from which Member States are authorised to import those animals or hatching eggs covered by that Regulation is subject to the submission to the Commission by the third country concerned of a control programme for Salmonella with equivalent guarantees to those contained in the national control programmes for Salmonella in the Member States. (6) Commission Regulation (EC) No 1291/2008 of 18 December 2008 concerning the approval of control programmes for Salmonella in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and listing of avian influenza surveillance programmes in certain third countries and amending Annex I to Regulation (EC) No 798/2008 (6) approves the control programmes submitted by Croatia on 11 March 2008 as regards Salmonella in breeding poultry of Gallus gallus, hatching eggs thereof, laying hens of Gallus gallus, table eggs thereof and day-old chicks of Gallus gallus intended for breeding or laying. (7) The control programmes submitted by Croatia on 11 March 2008 also provides the guarantees required by Regulation (EC) No 2160/2003 for Salmonella control in all other flocks of Gallus gallus. These programmes should therefore also be approved. Regulation (EC) No 1291/2008 should therefore be amended accordingly. (8) The entry for Croatia in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended to take account of the approval of the control programmes for Salmonella for all flocks of Gallus gallus. (9) Commission Decision 2007/843/EC of 11 December 2007 concerning approval of Salmonella control programmes in breeding flocks of Gallus gallus in certain third countries in accordance with Regulation (EC) No 2160/2003 of the European Parliament and of the Council and amending Decision 2006/696/EC, as regards certain public health requirements at import of poultry and hatching eggs (7) approves the control programme submitted by Tunisia for Salmonella in flocks of breeding hens, in accordance with Regulation (EC) No 2160/2003. In that Decision, as amended by Commission Decision 2011/238/EU (8), the programme submitted by Tunisia has been deleted since that third country has stopped the programme. The entry for Tunisia in the list in Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended to take account of that deletion. (10) Regulations (EC) No 798/2008 and (EC) No 1291/2008 should therefore be amended accordingly. (11) Commission Regulation (EU) No 925/2010 of 15 October 2010 amending Decision 2007/777/EC and Regulation (EC) No 798/2008 as regards transit through the Union of poultry meat and poultry meat products from Russia (9) contains an obvious error in the entry for Israel (IL-2), in column 7 of the table set out in Annex II to that Regulation, which should be corrected. The corrected Regulation should be applicable as of the date of entry into force of that Regulation. (12) Commission Regulation (EU) No 955/2010 of 22 October 2010 amending Regulation (EC) No 798/2008 as regards the use of vaccines against Newcastle disease (10) contains an error in the veterinary model certificate for meat of poultry (POU) set out in the Annex to that Regulation. The error concerns the entry Treatment type, which was erroneously, introduced in Part I (Details of dispatched consignment) in box I.28 of that certificate. The entry Treatment type is not applicable for meat of poultry and should therefore be deleted from the model certificate. That error should be corrected. (13) It is appropriate to provide for a transitional period to permit Member States and the industry to take the necessary measures to comply with the applicable veterinary certification requirements following the correction to Regulation (EU) No 955/2010. (14) Regulations (EU) No 925/2010 and (EU) No 955/2010 should therefore be corrected accordingly. (15) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Regulation (EC) No 798/2008 Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 Amendment to Regulation (EC) No 1291/2008 Article 1 of Regulation (EC) No 1291/2008 is replaced by the following: Article 1 The control programmes submitted by Croatia to the Commission on 11 March 2008 in accordance with Article 10(1) of Regulation (EC) No 2160/2003 are approved as regards Salmonella in all flocks of Gallus gallus. Article 3 Correction to Regulation (EU) No 925/2010 In Annex II to Regulation (EU) No 925/2010, in the entry for Israel (IL-2), column 7 is corrected as follows: (a) in the line for veterinary certificate models BPR, BPP, DOC, DOR, HEP, HER, SRP, the date 1.5.2010 is replaced by the letter A; (b) in the line for veterinary certificate model WGM, A is deleted. Article 4 Correction to Regulation (EU) No 955/2010 In the Annex to Regulation (EU) No 955/2010, in point (a), in box I.28 of Part I of the model veterinary certificate for meat of poultry (POU), the words Treatment type are deleted. Article 5 Entry into force and applicability This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2011. However, Article 3 shall apply from 5 November 2010 and Article 4 shall apply from 1 July 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 325, 12.12.2003, p. 1. (3) OJ L 343, 22.12.2009, p. 74. (4) OJ L 226, 23.8.2008, p. 1. (5) OJ L 139, 30.4.2004, p. 55. (6) OJ L 340, 19.12.2008, p. 22. (7) OJ L 332, 18.12.2007, p. 81. (8) See page 73 of this Official Journal. (9) OJ L 272, 16.10.2010, p. 1. (10) OJ L 279, 23.10.2010, p. 3. ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (a) Part 1 is amended as follows: (i) the entry for Croatia is replaced by the following: HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP N A ST0 EP, E, POU, RAT, WGM N (ii) the entry for Tunisia is replaced by the following: TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S0, ST0 WGM VIII EP, E, POU, RAT S4 (b) in Part 2, the model veterinary certificate for egg products (EP) is replaced by the following: Model veterinary certificate for egg products (EP)